DETAILED ACTION
Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the phone interview on 4/22/2021 with Stephen Brookamn.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen (US 2006/0252586 A1).

	Regarding claim 1, Nguyen teaches a ball bat with a hollow outer shell (See Abstract, Figure 2) which include a first outer shell segment (See 24) that is a part of a barrel portion of the bat, a second outer shell segment (See 22) which is a part of  a handle portion of the bat, an elastomeric material (See 40) which is positioned to connected the first and second outer shell segments (See [0011, 0033]), a gap width separating the first and second outer shell segments (See the gap between 60 and 66 which is filled by 40), the elastomeric material is positioned in the gap and extends along the longitudinal axis no farther than the gap width (See Figure 2 which includes the gap between 60 and 66 into which 40 is placed.  The section of 40 extends no farther than the gap width.)



	Regarding claim 15, Nguyen teaches a ball bat (See abstract and Figure 2) which includes an end cap (See 82) at the distal end of the bat, an end knob at the proximal end of the bat (See 28), a first outer shell segment which is at least a portion of the barrel portion of the bat (See 24), a second outer shell segment that is at least a part of the handle portion of the bat or the tapered portion of the bat (See 22), an elastomeric material joining the two sections together (See 40, [0011, 0033]) the bat is hollow between the end cap and the end knob (See Figure 2) and the elastomeric material is contiguous with the first and second outer shell segment (See Figure 2).

	Regarding claims 2-7, 9-14 and 16-17, Nguyen teaches all the limitations of claims 1, 8 and 15 as applied above.  Nguyen also teaches:
2. The ball bat of claim 1, wherein the elastomeric material is positioned in a tapered portion of the ball bat.    See Figure 2 noting item 40 which is in the tapered portion of the bat.
3. The ball bat of claim 1 wherein at least one of the first outer shell segment or the second outer shell segment comprises a composite laminate material.  See [0028] which speaks of the laminate material.
4. The ball bat of claim 1 wherein the elastomeric material comprises reinforcing fibers.  See [0033] which speaks of the reinforcing fibers.
5. The ball bat of claim 1 wherein the elastomeric material comprises one or more of polyurethane, epoxy, acrylic, cyanoacrylate, silicone, or ethylene-vinyl acetate (EVA) foam.  See [0033] which speaks of the materials.
6. The ball bat of claim 1 wherein the elastomeric material is the only connection between the first outer shell segment and the second outer shell segment.  See Figure 2 which shows the elastic material between the two segments.  Items 60 and 66 are considered part of the first and second shell segments.  Additionally, one can reference In re Larson where it was held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).	
7. The ball bat of claim 1 wherein the elastomeric material has a thickness that is uniform with a thickness of the first outer shell segment or the second outer shell segment.  See Figure 2 which shows the elastomeric material having a uniform thickness with the first and second shell segments.
9. The ball bat of claim 8 wherein the second outer shell segment further forms a handle portion of the ball bat.  See Figure 2 item 22 which shows the handle portion of the ball back and the second shell segment.
10. The ball bat of claim 8 wherein the elastomeric material comprises one or more layers of an elastomeric composite material including reinforcing fibers.  See [0033] which speaks of the reinforcing fibers.
11. The ball bat of claim 10 wherein the elastomeric composite material includes one or more fibers of carbon, glass graphite, boron, aramid, ceramic, or silica.  See [0033] which speaks of the materials and fibers.
12. The ball bat of claim 8 wherein the elastomeric material comprises one or more of polyurethane, epoxy, acrylic, cyanoacrylate, silicone, or ethylene-vinyl acetate (EVA) foam.  See [0033] which speaks of the material.
13. The ball bat of claim 8 wherein the first outer shell segment further forms at least part of the tapered portion of the ball bat.  See Figure 2 which shows the first shell forming at least a part of the tapered portion.
14. The ball bat of claim 8 wherein the gap extends between approximately one inch to two inches along a longitudinal axis of the ball bat.  See Figure 2 which shows the gap between the two segments that includes a width.  The examiner notes that the gap width is an inherent property of the gap and a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Nguyen to have a gap that extends between approximately one inch to two inches along a longitudinal axis of the bat to obtain optimal ranges by routine experimentation.
16. The ball bat of claim 15 wherein the elastomeric material comprises reinforcing fibers.  See [0033] which speaks of the reinforcing fibers.
17. The ball bat of claim 15 wherein the first outer shell segment or the second outer shell segment comprises a composite laminate material.  See [0028] which speaks of the laminate material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711